Exhibit 10.100








ANDEAVOR LOGISTICS LP
NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM


On January 18, 2018, the Board of Directors of our general partner adopted
changes to the director compensation program under which our general partner’s
non-employee directors are compensated for their service as directors. The
changes to the compensation program were made effective as of January 1, 2018.
Each non-employee director receives a compensation package consisting of an
annual retainer of $155,000, payable $65,000 in cash and $90,000 in an award of
service phantom units, an additional retainer for service as the chair of a
standing committee of $15,000, and meeting attendance fees of $1,500 per meeting
(for attendance in person or by telephone). We also reimburse our non-employee
directors for travel and lodging expenses they incur in connection with
attending meetings of the Board or its committees.


Service phantom units granted to non-employee directors under our long-term
incentive plan generally vest one year from the grant date. Cash distribution
equivalent rights accrue with respect to these phantom units and are distributed
upon vesting. If the non-employee director’s termination from the Board is due
to death or disability, his service phantom units will automatically vest along
with any accrued cash distribution equivalent rights. If termination is due to
any other reason, the non-employee director will receive a pro-rated award for
the number of full months served during the vesting period along with any
accrued cash distribution equivalent rights. The pro-rated award vests one year
from the grant date. The number of units granted is determined by dividing the
equity portion of the annual retainer by the average closing price of our common
units on the NYSE over a ten business-day period ending on the third business
day prior to the grant date and rounding any resulting fractional units to the
nearest whole unit.


Service phantom units are granted annually to directors in conjunction with the
Board’s approval of our Annual Report on Form 10-K. New non-employee directors
receive a pro-rata award of service phantom units upon joining the Board.


